In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00280-CR
     ___________________________

      PEDRO BELTRAN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR14028


  Before Birdwell, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      A jury found appellant Pedro Beltran guilty of intoxication manslaughter while

using a deadly weapon, a vehicle, and the jury assessed a ten-year sentence. The trial

court rendered judgment accordingly. In one issue, Beltran argues that “trial counsel

was ineffective for failing to strike a juror who admitted he could not be fair in a case

involving children.” We will affirm.

                                  II. BACKGROUND

      The underlying facts of Beltran’s conviction are irrelevant to the disposition of

this case. The sole issue that Beltran brings centers on the alleged bias or prejudice of

a juror. During voir dire, the following exchange occurred between defense counsel

and Juror:

             [Defense Counsel]: All right. [Juror], how about you?

            [Juror]: I feel I must state that if children1 are involved, I
      probably won’t be fair.

            [Defense Counsel]: Okay. Kids are not involved. Does that
      make a difference to you?

             [Juror]: No, sir.



      1
        The victim of Beltran’s offense was a mother, but her children were not in the
car at the time Beltran’s vehicle struck the mother’s vehicle. Nonetheless, the victim’s
being a mother and leaving behind children was a topic in the State’s opening and
closing arguments.


                                           2
      [Defense Counsel]: All right. We got to have somebody to serve
here. We’d like to have you.

      [Juror]: I understand that. Just -- I just have a soft spot for kids.

       [Defense Counsel]: Everybody does. Wouldn’t blame you one
bit for having that soft spot. But that’s something you would consider in
punishment, whether or not a kid was involved. See?

      [Juror]: Yes, sir.

       [Defense Counsel]: You would consider that if a kid was
involved. You’d think differently than if not, and it’s a fact that you’re
going to have to find out during the trial.

      [Juror]: Yes, sir.

      [Defense Counsel]: But right now as it sits, would you keep your
mind open?

      [Juror]: Right now, yes, sir.

       [Defense Counsel]: Yeah. And not making your mind up and
saying I’m going to do this or do that –

      [Juror]: Oh, no.

     [Defense Counsel]: -- until you know something about the case or
know something about . . . Beltran that might drive that thought.

      [Juror]: That is correct.

      [Defense Counsel]: You could do that?

      [Juror]: Yes, sir.

       [Defense Counsel]: What we do know is that they’re alleging that
a death occurred because of my client’s intoxication.

      [Juror]: Yes.


                                      3
        [Defense Counsel]: On those facts, could you keep your mind
open?

        [Juror]: Yes, sir.

        [Defense Counsel]: All right. Any questions of me?

        [Juror]: None that I can think of.

        [Defense Counsel]: This punishment thing hangs us up, but in
reality that’s the second part of the trial. The first part of the trial is you
are presuming this man to be innocent. He is not guilty.

        [Juror]: Right.

      [Defense Counsel]: And we have that trick question that we play
on [another juror’s] back there, but the honest to goodness answer is this
man gets the benefit of your doubt.

        [Juror]: Yes, sir.

        [Defense Counsel]: Would you do that for him?

        [Juror]: Yes, sir.

       [Defense Counsel]: He is not guilty. He will walk out of here
unless you are convinced he’s guilty. Could you do that?

        [Juror]: Yes, sir.

       [Defense Counsel]: Because that’s going to be the first instruction
[the trial judge] will give you, that you must presume someone to be
innocent, and if you don’t, you’re not doing your job. And it’s – you’re
not up here enforcing the law. You’re not up here checking on [the
prosecutor]. What you’re doing is just deciding in this case did they
meet their burden of proof, because he’s innocent until they do that.
Could you do that?

        [Juror]: Yes, sir.



                                      4
                                   III. DISCUSSION

      In his sole issue, Beltran argues that his trial counsel was ineffective for failing

to move to strike Juror from the jury panel. Specifically, Beltran argues that Juror

displayed bias in this case when he proclaimed that if children were involved he

probably would not be fair. Assuming without deciding that trial counsel’s follow-up

questions and dialogue did not rehabilitate Juror, we conclude that Beltran has failed

to provide a record demonstrating that his trial counsel’s performance fell below an

objective standard of reasonableness.

      To prevail on a claim of ineffective assistance of counsel, an appellant must

show the following: (1) counsel’s performance fell below an objective standard of

reasonableness and (2) a reasonable probability exists that, but for counsel’s errors,

the result would have been different. See Strickland v. Washington, 466 U.S. 668, 687–

88, 694, 104 S. Ct. 2052, 2064, 2068 (1984); Lopez v. State, 343 S.W.3d 137, 142 (Tex.

Crim. App. 2011). “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. In

reviewing counsel’s performance, we look to the totality of the representation to

determine the effectiveness of counsel, indulging a strong presumption that counsel’s

performance falls within the wide range of reasonable professional assistance or trial

strategy. See Robertson v. State, 187 S.W.3d 475, 482–83 (Tex. Crim. App. 2006).

      On review, an appellant has the burden to establish both prongs by a

preponderance of the evidence. Jackson v. State, 973 S.W.2d 954, 956–57 (Tex. Crim.

                                           5
Ohio App. 1998). “An appellant’s failure to satisfy one prong of the Strickland test negates a

court’s need to consider the other prong.” Williams v. State, 301 S.W.3d 675, 687 (Tex.

Crim. App. 2009).

      A silent record that provides no explanation for counsel’s actions will generally

not overcome the strong presumption of reasonable assistance.2 Goodspeed v. State,

187 S.W.3d 390, 392 (Tex. Crim. App. 2005). Absent an opportunity for trial counsel

to explain his actions, appellate courts should not hold that counsel rendered

ineffective assistance unless the challenged conduct was “so outrageous that no

competent attorney would have engaged in it.” Id. In the rare case in which trial

counsel’s ineffectiveness is apparent from the record, an appellate court may address

and dispose of the claim on direct appeal. Lopez, 343 S.W.3d at 143. The record

must, however, demonstrate that counsel’s performance fell below an objective

standard of reasonableness as a matter of law and that no reasonable trial strategy

could justify trial counsel’s acts or omissions, regardless of counsel’s subjective

reasoning. Id.

      The record in this case is devoid of any explanation for why Beltran’s trial

counsel did not challenge or strike Juror.3 The record contains no motion for new


      2
        “Claims of ineffective assistance of counsel are generally not successful on
direct appeal and are more appropriately urged in a hearing on an application for a
writ of habeas corpus.” Lopez, 343 S.W.3d at 143.

      While Beltran relies on State v. Garza, 143 S.W.3d 144, 147 (Tex. App.—San
      3

Antonio 2004, pet. ref’d), we agree with the State that Beltran’s case is unlike Garza

                                           6
trial based on ineffective assistance or an accompanying hearing and record. Beltran

nonetheless argues that “[t]here could have been no reasonable trial strategy for

leaving [a biased juror] on the jury.”       But the Court of Criminal Appeals has

repeatedly held otherwise. See, e.g., Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim.

App. 1994) (holding there was no deficient performance on silent record when

counsel did not challenge or strike a juror who said his prior experience as a victim of

a burglary would probably impact his impartiality in the trial of the defendant for

robbery); Delrio v. State, 840 S.W.2d 443, 447 (Tex. Crim. App. 1992) (per curiam)

(holding there was no deficient performance on silent record when counsel did not

challenge or strike a juror who was an ex-narcotics officer and admitted during voir

dire that he could not be impartial); see also State v. Morales, 253 S.W.3d 686, 698 (Tex.

Crim. App. 2008) (“[T]rial counsel must be permitted to make a strategic or tactical

decision to retain a juror who is only presumably biased.”).

       On this record, we cannot exclude the possibility that trial counsel had a

strategic reason for not striking or challenging Juror. See Delrio, 840 S.W.2d at 446; see

also Jackson, 877 S.W.2d at 771–72 (holding that presumption that defendant had

received effective assistance of counsel at trial was not rebutted by silent record in

case in which trial counsel’s motivation for failing to challenge or strike juror, who


because Garza’s trial counsel testified at a motion-for-new-trial hearing that the failure
to strike a perspective juror was a mistake. Thus, in Garza, unlike in this case, the
record was sufficiently developed to support the trial court’s finding of ineffective
assistance of counsel. Id. at 151.

                                            7
had expressed bias against defendant, was unknown). Because we conclude that

Beltran has failed to demonstrate that his trial counsel’s performance fell below an

objective standard of reasonableness, we need not address whether his trial counsel’s

decision prejudiced Beltran. See Williams, 301 S.W.3d at 687. We overrule Beltran’s

sole issue.

                                 IV. CONCLUSION

       Having overruled Beltran’s sole issue on appeal, we affirm the trial court’s

judgment.


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 13, 2020




                                         8